Citation Nr: 1035918	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in North 
Florida/ South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
medical expenses incurred at Atlantic Urological Associates on 
June 8, 2005.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc. (PVA)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served from January 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Medical Administration Service 
(MAS) of the North Florida/ South Georgia Veterans Health System, 
which denied the Veteran's claim for reimbursement of 
unauthorized private medical expenses.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims that he should be reimbursed for follow-up 
treatment at the above listed healthcare facility, where he 
initially sought emergency treatment that was paid for by the VA, 
as indicated from the March 2006 Notice of Disagreement (NOD).  

Initially, the Board notes that the MAS file only contains the 
denial and treatment records with regard to services rendered at 
Atlantic Urological Associates on June 8, 2005; however, the 
Veteran's NOD refers to healthcare and/or emergency care services 
rendered in March 2005 and April 2005 at Atlantic Urological 
Associates, which were paid for by the VA.  On remand, the VAMC 
must ensure that the private treatment records and bills from 
Atlantic Urological Associates and the MAS administrative 
records, including copies of the payments, with regard to all 
dates of service are associated with the Veteran's medical 
folder.  

Here, the July 2006 statement of the case (SOC) reflects that the 
Veteran's reimbursement claim was denied under the provisions of 
38 U.S.C.A. § 1725 based upon VA's interpretation of the Veterans 
Millennium Health Care and Benefits Act.  However, the provisions 
of 38 U.S.C.A. § 1725 were recently amended.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make the payment or reimbursement by VA of 
private treatment mandatory as opposed to discretionary, if all 
of the pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed from 
the word "may."  Under the statutory provisions, effective 
October 10, 2008, the term "emergency treatment" means medical 
care or services furnished, in the judgment of the Secretary (a) 
when VA or other Federal facilities are not feasibly available 
and an attempt to use them beforehand would not be reasonable; 
(b) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (c) until such time as the 
Veteran can be transferred safely to a VA facility or other 
Federal facility and such facility is capable of accepting such 
transfer.  See 38 U.S.C.A. § 1725(f)(1).  

Here, the MAS determined that the Veteran did not have prior 
authorization and did not discuss whether the private medical 
expenses were for "emergency care" and/or stabilization as 
defined by the October 2008 amendments.  As the amended versions 
of 38 U.S.C.A. §§ 1725 and 1728 are more favorable to the 
Veteran, the MAS should consider and apply the amended versions.  
To ensure due process, on remand, the MAS should issue an 
supplemental SOC (SSOC) that contains a summary of the applicable 
law and regulations with regard to 38 U.S.C.A. § 1728 claims and 
a discussion of how the October 2008 revisions affect the 
determination.  38 C.F.R. § 19.29 (2009).

In addition, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board finds that the undated notice letter was 
inadequate because it did not advise the Veteran of the revised 
provisions of 38 U.S.C.A. §§ 1725 and 1728.  This should be 
remedied on remand.  

Finally, the Board notes that the Veteran's representative, the 
PVA, did not receive a copy of the July 2006 SOC.  On remand, a 
copy of the SOC should be sent to the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the July 2006 SOC to the 
Veteran's representative.  

2.  Send the Veteran and his representative 
another VCAA notice letter, informing them of 
(1) the information or evidence that is 
necessary to substantiate his medical 
reimbursement claim(s) under the amended 
versions of 38 U.S.C.A. §§ 1725 and 1728; (2) 
the information or evidence that he should 
provide; and (3) the information and evidence 
that VA will attempt to obtain on his behalf.

3.  Contact the Veteran and his 
representative and ask that he complete and 
return the necessary authorization for VA to 
obtain copies of his private medical records 
and bills relating to the private medical 
expenses incurred at Atlantic Urological 
Associates from March 2005 to June 2005.  All 
records/responses should be associated with 
the medical folder.

4.  Obtain and associate with the medical 
folder any MAS administrative records from 
the North Florida/South Georgia VAMC, 
including copies of the denials, with regard 
to the private medical expenses incurred at 
Atlantic Urological Associates from March 
2005 to June 2005.  

5.  After completion of the above, 
readjudicate the unauthorized medical 
expenses claim(s), in light of the additional 
evidence of record.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC that includes the 
amended provisions of 38 U.S.C.A. §§ 1725 and 
1728 and any applicable regulations and allow 
them an appropriate period of time for a 
response before the case is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


